         Case 3:18-cv-00149-KGB Document 14 Filed 08/07/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS

 SHUNNA CRAFT,                  §
                                §
     Plaintiff,                 §
                                §
 v.                             §                       Case No. 3:18-cv-00149-KGB
                                §
 DIVERSIFIED CONSULTANTS, INC., §
                                §
     Defendant.                 §

                STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all parties to this civil action, plaintiff,

Shunna Craft, and defendant, Diversified Consultants, Inc., hereby stipulate to the

dismissal of the above-styled case with prejudice, and with each side to bear its own costs

and attorneys’ fees.

Respectfully submitted,

/s/Amy L. B. Ginsburg                              /s/ Charles R. Penot, Jr.
(By Permission)                                    Charles R. Penot, Jr.
Amy L. B. Ginsburg                                 Admitted Pro Hac Vice
Kimmel & Silverman, P.C.                           Sessions Fishman Nathan & Israel, LLC
30 East Butler Avenue                              900 Jackson Street, Suite 440
Ambler, PA 19002                                   Dallas, Texas 75202
Telephone: (215) 540-8888                          Telephone: (214) 741-3009
Facsimile: (877) 788-2864                          Facsimile: (214) 741-3098
Email: aginsburg@creditlaw.com                     Email: cpenot@sessions.legal

Attorney for Plaintiff                             Keith M. McPherson (AR Bar # 91194)
                                                   Watts, Donovan & Tilley, P.A.
                                                   200 River Market Avenue, Suite 200
                                                   Little Rock, AR 72201-1769
                                                   Telephone: (501) 850-7096
                                                   Facsimile: (501) 372-1209
                                                   Email: keith.mcpherson@wdt-law.com

                                                   Attorneys for Defendant

                                               1
